UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (95.5%) (a) Shares Value Aerospace and defense (2.6%) Airbus Group NV (France) 6,925 $434,682 General Dynamics Corp. 10,400 1,321,736 Honeywell International, Inc. 59,700 5,559,264 L-3 Communications Holdings, Inc. 25,500 3,032,460 Northrop Grumman Corp. 30,200 3,979,152 Precision Castparts Corp. 11,500 2,724,120 United Technologies Corp. 57,100 6,029,760 Airlines (1.8%) American Airlines Group, Inc. 215,200 7,635,296 Delta Air Lines, Inc. 221,370 8,002,526 Automobiles (1.4%) Fiat SpA (Rights) (Italy) (F) 280,393 — Fiat SpA (Italy) (NON) 280,393 2,704,049 General Motors Co. 142,700 4,557,838 Tesla Motors, Inc. (NON) (S) 12,300 2,984,964 Toyota Motor Corp. (Japan) 29,900 1,757,132 Banks (2.2%) Bank of America Corp. 113,700 1,938,585 Bank of Ireland (Ireland) (NON) 2,707,898 1,060,782 Citigroup, Inc. 56,900 2,948,558 Dubai Islamic Bank PJSC (United Arab Emirates) 1,162,751 2,614,773 Fifth Third Bancorp 137,200 2,746,744 KeyCorp 66,900 891,777 Regions Financial Corp. 89,500 898,580 Societe Generale SA (France) 51,299 2,607,461 SVB Financial Group (NON) 19,700 2,208,173 UniCredit SpA (Italy) 235,180 1,841,698 Biotechnology (8.7%) Aegerion Pharmaceuticals, Inc. (NON) (S) 248,850 8,306,613 AMAG Pharmaceuticals, Inc. (NON) 38,800 1,238,108 Biogen Idec, Inc. (NON) 28,200 9,328,842 BioMarin Pharmaceutical, Inc. (NON) 19,800 1,428,768 Celgene Corp. (NON) (S) 140,400 13,307,112 Cubist Pharmaceuticals, Inc. (NON) 110,900 7,357,106 Dynavax Technologies Corp. (NON) (S) 1,225,100 1,751,893 Gilead Sciences, Inc. (NON) 302,300 32,179,835 Vertex Pharmaceuticals, Inc. (NON) 19,591 2,200,265 Building products (0.3%) Assa Abloy AB Class B (Sweden) 27,143 1,391,920 Ply Gen Holdings, Inc. (NON) (S) 85,560 927,470 Capital markets (2.6%) Carlyle Group LP (The) 55,993 1,705,547 Charles Schwab Corp. (The) 289,700 8,514,283 E*Trade Financial Corp. (NON) 131,400 2,968,326 KKR & Co. LP 304,000 6,779,200 RCS Capital Corp. Class A 42,000 945,840 State Street Corp. 24,900 1,832,889 Chemicals (2.1%) Chemtura Corp. (NON) 96,833 2,259,114 Dow Chemical Co. (The) 28,300 1,484,052 Monsanto Co. 107,100 12,049,821 Tronox, Ltd. Class A 99,708 2,597,393 Commercial services and supplies (0.1%) Tyco International, Ltd. 14,800 659,636 Communications equipment (1.1%) Alcatel-Lucent ADR (France) (NON) (S) 930,300 2,818,809 Qualcomm, Inc. 87,491 6,541,702 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 33,213 1,716,448 Consumer finance (0.2%) American Express Co. 20,700 1,812,078 Diversified consumer services (0.4%) H&R Block, Inc. 69,000 2,139,690 ITT Educational Services, Inc. (NON) (S) 410,784 1,762,263 Diversified financial services (0.4%) CME Group, Inc. 25,300 2,022,862 Interactive Brokers Group, Inc. Class A 71,300 1,778,935 Diversified telecommunication services (0.2%) Telecom Italia SpA RSP (Italy) 1,919,352 1,701,057 Electrical equipment (0.9%) Eaton Corp PLC 84,900 5,380,113 Generac Holdings, Inc. (NON) (S) 56,600 2,294,564 Electronic equipment, instruments, and components (0.6%) Anixter International, Inc. 54,503 4,624,035 Japan Display, Inc. (Japan) (NON) (S) 128,000 620,152 Energy equipment and services (2.9%) Aker Solutions ASA (Norway) 23,546 94,630 Aker Solutions ASA 144A (Norway) (NON) 114,535 1,140,938 Ezion Holdings, Ltd. (Singapore) 2,470,360 3,506,469 Halliburton Co. 169,993 10,966,248 Schlumberger, Ltd. 65,625 6,673,406 Transocean, Ltd. (Switzerland) (S) 92,300 2,950,831 Food and staples retail (0.1%) CVS Health Corp. 11,700 931,203 Gas utilities (0.1%) Tokyo Gas Co., Ltd. (Japan) 155,000 871,850 Health-care equipment and supplies (1.4%) Abbott Laboratories 44,700 1,859,073 Baxter International, Inc. 22,000 1,578,940 Medtronic, Inc. 16,700 1,034,565 St. Jude Medical, Inc. 63,900 3,842,307 TransEnterix, Inc. (NON) (S) 229,040 998,614 Zimmer Holdings, Inc. 35,200 3,539,360 Health-care providers and services (0.2%) Express Scripts Holding Co. (NON) 30,269 2,137,899 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) (S) 95,730 1,238,746 Hotels, restaurants, and leisure (3.7%) Burger King Worldwide, Inc. (S) 36,100 1,070,726 Las Vegas Sands Corp. 92,400 5,748,204 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 78,600 2,066,394 Penn National Gaming, Inc. (NON) 72,000 807,120 Starbucks Corp. 47,300 3,569,258 Thomas Cook Group PLC (United Kingdom) (NON) 6,535,481 12,521,283 Wynn Resorts, Ltd. 37,000 6,921,960 Household durables (4.3%) Beazer Homes USA, Inc. (NON) (S) 127,261 2,135,440 Panasonic Corp. (Japan) 444,000 5,285,866 PulteGroup, Inc. 1,087,800 19,210,548 Skyworth Digital Holdings, Ltd. (China) 3,036,000 1,576,038 Sony Corp. (Japan) 135,800 2,447,043 Whirlpool Corp. 53,440 7,783,536 Industrial conglomerates (2.0%) Siemens AG (Germany) 84,663 10,090,682 Toshiba Corp. (Japan) 1,604,000 7,438,861 Insurance (3.0%) American International Group, Inc. 55,200 2,981,904 Assured Guaranty, Ltd. 523,281 11,595,907 Genworth Financial, Inc. Class A (NON) 247,200 3,238,320 Hartford Financial Services Group, Inc. (The) 248,870 9,270,408 Internet and catalog retail (3.0%) Amazon.com, Inc. (NON) 13,200 4,256,208 Bigfoot GmbH (acquired 8/2/13, cost $2,088,293) (Private) (Brazil) (F) (RES) (NON) 95 1,291,063 Ctrip.com International, Ltd. ADR (China) (NON) 50,200 2,849,352 Groupon, Inc. (NON) (S) 223,200 1,490,976 Priceline Group, Inc. (The) (NON) 11,203 12,979,572 Zalando SE (acquired 9/30/13, cost $3,497,530) (Private) (Germany) (F) (RES) (NON) 145,860 3,564,822 Zalando SE (Germany) (NON) 19,753 536,404 Internet software and services (10.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) 128,811 11,444,857 AOL, Inc. (NON) 21,600 970,920 Facebook, Inc. Class A (NON) 326,369 25,796,206 Google, Inc. Class A (NON) 84,568 49,760,657 Monster Worldwide, Inc. (NON) (S) 154,918 852,049 Pandora Media, Inc. (NON) (S) 121,600 2,937,856 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) (S) 16,400 1,106,508 Twitter, Inc. (NON) 57,400 2,960,692 Yahoo!, Inc. (NON) 14,200 578,650 IT Services (3.0%) MasterCard, Inc. Class A 36,500 2,698,080 Unisys Corp. (NON) (S) 100,201 2,345,705 Visa, Inc. Class A (S) 102,300 21,827,751 Leisure products (0.2%) Brunswick Corp. 42,275 1,781,469 Life sciences tools and services (0.7%) Agilent Technologies, Inc. 59,200 3,373,216 Thermo Fisher Scientific, Inc. 25,800 3,139,860 Machinery (0.2%) Pall Corp. 16,800 1,406,160 Media (4.2%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 179,071 2,723,714 CBS Corp. Class B (non-voting shares) 91,600 4,900,600 Comcast Corp. Class A 195,815 10,530,931 DISH Network Corp. Class A (NON) 66,941 4,323,050 Grupo Televisa SAB ADR (Mexico) 53,400 1,809,192 Liberty Global PLC Ser. A (United Kingdom) (NON) 87,349 3,715,826 Live Nation Entertainment, Inc. (NON) 127,200 3,055,344 MDC Partners, Inc. Class A 45,400 871,226 Mediaset SpA (Italy) (NON) 555,451 2,125,047 Time Warner Cable, Inc. 6,800 975,732 Time Warner, Inc. 8,500 639,285 Twenty-First Century Fox, Inc. 43,276 1,483,934 Metals and mining (0.5%) Barrick Gold Corp. (Canada) 109,400 1,603,804 Freeport-McMoRan, Inc. (Indonesia) 34,826 1,137,069 Newmont Mining Corp. 72,000 1,659,600 Multiline retail (0.2%) Macy's, Inc. 36,900 2,146,842 Oil, gas, and consumable fuels (2.3%) Cobalt International Energy, Inc. (NON) 50,200 682,720 CONSOL Energy, Inc. 57,700 2,184,522 EOG Resources, Inc. 91,400 9,050,428 EP Energy Corp. Class A (NON) (S) 178,100 3,113,188 Genel Energy PLC (United Kingdom) (NON) 232,425 3,143,344 Royal Dutch Shell PLC Class A (United Kingdom) 24,571 937,191 Whiting Petroleum Corp. (NON) 17,400 1,349,370 Paper and forest products (—%) Louisiana-Pacific Corp. (NON) (S) 24,864 337,902 Personal products (0.9%) Coty, Inc. Class A (S) 490,917 8,124,676 Pharmaceuticals (6.0%) AbbVie, Inc. (S) 98,600 5,695,136 Actavis PLC (NON) 55,715 13,442,915 Allergan, Inc. 16,100 2,868,859 Bristol-Myers Squibb Co. 43,300 2,216,094 Endo International PLC (NON) 68,700 4,694,958 Impax Laboratories, Inc. (NON) 37,600 891,496 Jazz Pharmaceuticals PLC (NON) 127,808 20,520,852 Medicines Co. (The) (NON) (S) 69,700 1,555,704 Salix Pharmaceuticals, Ltd. (NON) (S) 11,400 1,781,136 Real estate investment trusts (REITs) (0.4%) Gaming and Leisure Properties, Inc. (R) (S) 39,393 1,217,244 Hibernia REIT PLC (Ireland) (NON) (R) 1,899,135 2,759,070 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A (S) 156,863 4,663,537 Road and rail (0.6%) Genesee & Wyoming, Inc. Class A (NON) 22,919 2,184,410 Union Pacific Corp. 31,200 3,382,704 Semiconductors and semiconductor equipment (3.0%) Avago Technologies, Ltd. 15,500 1,348,500 Canadian Solar, Inc. (Canada) (NON) 23,800 851,326 Integrated Device Technology, Inc. (NON) 14,753 235,310 Lam Research Corp. 28,000 2,091,600 Marvell Technology Group, Ltd. 66,677 898,806 Micron Technology, Inc. (NON) 579,787 19,863,503 Skyworks Solutions, Inc. 16,200 940,410 Software (3.6%) Activision Blizzard, Inc. 59,700 1,241,163 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 237,100 10,991,956 Oracle Corp. 250,861 9,602,959 Tableau Software, Inc. Class A (NON) 18,000 1,307,700 TiVo, Inc. (NON) 455,800 5,831,961 Zynga, Inc. Class A (NON) 1,276,663 3,446,990 Specialty retail (3.0%) Bed Bath & Beyond, Inc. (NON) (S) 7,681 505,640 Gap, Inc. (The) 20,900 871,321 Home Depot, Inc. (The) 92,800 8,513,472 Lowe's Cos., Inc. 37,400 1,979,208 Michaels Cos., Inc. (The) (NON) (S) 147,800 2,583,544 Office Depot, Inc. (NON) 1,963,245 10,091,079 Sears Hometown and Outlet Stores, Inc. (NON) (S) 33,073 512,632 Tile Shop Holdings, Inc. (NON) (S) 48,207 445,915 TJX Cos., Inc. (The) 25,200 1,491,084 Technology hardware, storage, and peripherals (6.1%) Apple, Inc. 418,823 42,196,417 EMC Corp. 74,000 2,165,240 SanDisk Corp. 66,600 6,523,470 Western Digital Corp. 34,000 3,308,880 Textiles, apparel, and luxury goods (0.1%) Michael Kors Holdings, Ltd. (NON) 12,000 856,680 Thrifts and mortgage finance (0.5%) Radian Group, Inc. (S) 283,900 4,048,414 Tobacco (0.5%) Japan Tobacco, Inc. (Japan) 91,300 2,971,836 Philip Morris International, Inc. 16,331 1,362,005 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 41,100 3,216,486 Wireless telecommunication services (1.2%) SoftBank Corp. (Japan) 63,100 4,429,418 Vodafone Group PLC ADR (United Kingdom) 181,500 5,969,534 Total common stocks (cost $676,636,521) PURCHASED OPTIONS OUTSTANDING (1.2%) (a) Expiration Contract date/strike price amount Value Anixter International, Inc. (Call) Nov-14/$110.00 $195,134 $31,803 DISH Network Corp. (Call) Jan-15/75.00 57,040 66,105 Fortune Brands Home & Security, Inc. (Call) Oct-14/30.00 41,823 473,710 Hartford Financial Services Group, Inc. (The) (Call) Oct-14/32.00 72,608 384,771 Huntsman Corp. (Call) Oct-14/21.00 295,763 1,484,852 ITT Educational Services, Inc. (Call) Oct-14/24.00 252,612 — ITT Educational Services, Inc. (Call) Oct-14/25.00 133,989 — Jazz Pharmaceuticals PLC (Call) Dec-14/170.00 135,782 1,303,507 Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 120,278 723,740 Jazz Pharmaceuticals PLC (Call) Dec-14/190.00 135,782 463,992 Lam Research Corp. (Call) Oct-14/55.00 14,063 277,108 Lions Gate Entertainment Corp. (Call) Dec-14/37.00 232,839 178,632 Pandora Media, Inc. (Call) Oct-14/18.00 101,334 633,691 PulteGroup, Inc. (Call) Dec-14/22.00 351,300 27,072 PulteGroup, Inc. (Call) Oct-14/21.00 461,090 3,337 PulteGroup, Inc. (Call) Oct-14/23.00 712,248 1,241 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/120.00 255,527 19,499 Qihoo 360 Technology Co., Ltd. (Call) Oct-14/65.00 52,271 211,560 SPDR S&P rust (Call) Oct-14/204.00 1,306,075 40,253 SPDR S&P rust (Call) Oct-14/203.00 554,211 33,402 SPDR S&P rust (Call) Oct-14/205.00 766,200 15,324 SPDR S&P rust (Put) Oct-14/192.00 1,725,059 1,939,587 SPDR S&P rust (Put) Oct-14/188.00 1,725,059 1,051,009 SPDR S&P rust (Put) Oct-14/189.00 1,037,744 730,800 SPDR S&P rust (Put) Oct-14/188.00 197,787 120,504 SPDR S&P rust (Put) Sep-14/188.00 1,947,081 2 SPDR S&P rust (Put) Sep-14/192.00 1,947,081 2 SPDR S&P rust (Put) Sep-14/190.00 729,373 1 SPDR S&P rust (Put) Sep-14/194.00 729,373 1 SPDR S&P rust (Put) Sep-14/190.00 597,934 1 Vodafone Group PLC (Call) Jan-15/40.00 296,130 51,225 Whirlpool Corp. (Call) Jan-15/175.00 48,104 39,746 Whirlpool Corp. (Call) Dec-14/165.00 143,355 185,755 Whirlpool Corp. (Call) Dec-14/175.00 58,898 31,319 Zynga, Inc. (Call) Dec-14/4.00 731,677 42,935 Total purchased options outstanding (cost $18,779,299) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Global Mediacom Tbk PT 144A (Indonesia) 10/4/16 $— 4,970,000 $793,321 JPMorgan Chase & Co. (W) 10/28/18 42.42 75,979 1,527,938 Wells Fargo & Co. (W) 10/28/18 34.01 220,370 4,440,456 Total warrants (cost $3,342,404) INVESTMENT COMPANIES (0.7%) (a) Shares Value iShares Dow Jones U.S. Home Construction Index Fund (S) 114,400 $2,572,856 Market Vectors Gold Miners ETF (S) 62,927 1,343,491 Market Vectors Junior Gold Miners ETF (NON) (S) 69,100 2,323,142 Total investment companies (cost $6,514,812) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 3 3/4s, November 15, 2018 (i) $432,000 $475,921 3/8s, April 15, 2015 (i) 417,000 418,393 Total U.S. treasury Obligations (cost $894,314) SHORT-TERM INVESTMENTS (12.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 84,922,534 $84,922,534 Putnam Short Term Investment Fund 0.06% (AFF) Shares 20,950,123 20,950,123 SSgA Prime Money Market Fund 0.01% (P) Shares 3,484,600 3,484,600 U.S. Treasury Bills with an effective yield of zero%, December 18, 2014 (SEGSF) $690,000 689,974 U.S. Treasury Bills with an effective yield of zero%, November 13, 2014 (SEGSF) 370,000 369,999 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 (SEGSF) 280,000 279,994 Total short-term investments (cost $110,697,244) TOTAL INVESTMENTS Total investments (cost $816,864,594) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $81,862,916) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 12/17/14 $10,002,165 $10,117,253 $115,088 Euro Sell 12/17/14 29,188,249 30,334,667 1,146,418 Japanese Yen Sell 11/19/14 22,483,342 24,007,692 1,524,350 UBS AG British Pound Sell 12/17/14 17,090,304 17,403,304 313,000 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $10,639,786) (Unaudited) Expiration Contract date/strike price amount Value Anixter International, Inc. (Call) Nov-14/$115.00 $195,134 $19,662 DISH Network Corp. (Call) Jan-15/85.00 57,040 14,032 ITT Educational Services, Inc. (Call) Oct-14/26.00 252,612 — ITT Educational Services, Inc. (Call) Oct-14/30.00 133,989 — Jazz Pharmaceuticals PLC (Call) Dec-14/180.00 271,564 1,697,275 Jazz Pharmaceuticals PLC (Call) Dec-14/200.00 120,278 277,520 Lions Gate Entertainment Corp. (Call) Dec-14/39.00 232,839 79,976 PulteGroup, Inc. (Call) Dec-14/24.00 351,300 11,552 PulteGroup, Inc. (Call) Oct-14/22.00 461,090 1,531 PulteGroup, Inc. (Call) Oct-14/25.00 712,248 435 Qihoo 360 Technology Co., Ltd. (Call) Dec-14/130.00 255,527 9,966 SPDR S&P rust (Call) Oct-14/205.00 1,306,075 20,218 SPDR S&P rust (Call) Oct-14/205.00 554,211 8,579 SPDR S&P rust (Put) Oct-14/190.00 3,450,118 2,826,199 SPDR S&P rust (Put) Oct-14/187.00 1,037,744 543,902 SPDR S&P rust (Put) Oct-14/186.00 197,787 90,088 SPDR S&P rust (Put) Sep-14/190.00 3,894,162 4 SPDR S&P rust (Put) Sep-14/192.00 1,458,746 1 SPDR S&P rust (Put) Sep-14/188.00 597,934 1 Vodafone Group PLC (Call) Jan-15/45.00 296,130 30,629 Whirlpool Corp. (Call) Jan-15/185.00 48,104 18,946 Whirlpool Corp. (Call) Dec-14/175.00 143,355 76,230 Whirlpool Corp. (Call) Dec-14/185.00 58,898 13,501 Zynga, Inc. (Call) Dec-14/5.00 731,677 14,633 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 115,166 $— 7/28/15 (3 month USD-LIBOR-BBA plus 0.32%) A basket (DBPTMATR) of common stocks $(2,141,324) JPMorgan Chase Bank N.A. baskets 17,661 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (2,413) Total $— Key to holding's currency abbreviations Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $889,156,860. (b) The aggregate identified cost on a tax basis is $826,767,018, resulting in gross unrealized appreciation and depreciation of $203,619,000 and $46,053,218, respectively, or net unrealized appreciation of $157,565,782. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $4,855,885, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $4,120,327 $283,747,375 $266,917,579 $5,579 $20,950,123 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $84,922,534, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $81,713,239. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $7,984,871 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,961,548 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,607,630 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,340,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $146,418,055 $31,676,576 $4,855,885 Consumer staples 10,417,884 2,971,836 — Energy 38,111,651 7,681,634 — Financials 77,008,111 10,883,784 — Health care 153,508,272 — — Industrials 57,735,857 19,356,145 — Information technology 250,110,668 620,152 — Materials 24,845,203 — — Telecommunication services 5,969,534 6,130,475 — Utilities — 871,850 — Total common stocks Investment companies 6,239,489 — — Purchased options outstanding 15,324 10,551,162 — U.S. treasury obligations — 894,314 — Warrants 5,968,394 793,321 — Short-term investments 24,434,723 86,262,501 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,098,856 $— Written options outstanding — (5,754,880) — Total return swap contracts — (2,143,737) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$3,098,856	$— Equity contracts	17,328,201	7,898,617 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$17,700,000 Written equity option contracts (contract amount)$16,200,000 Forward currency contracts (contract amount)$88,600,000 OTC total return swap contracts (notional)$11,000,000 Warrants (number of warrants)7,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Morgan Stanley & Co. International PLC UBS AG Total Assets: OTC Total return swap contracts*# $– $– $– $– $– $– $– $– $– $– Forward currency contracts# – – – 2,785,856 – 313,000 3,098,856 Purchased options# 140,845 2,071,679 2,658,084 859,193 653,966 3,173,810 730,800 211,560 51,225 10,551,162 Total Assets $140,845 $2,071,679 $2,658,084 $3,645,049 $653,966 $3,173,810 $730,800 $211,560 $364,225 $13,650,018 Liabilities: OTC Total return swap contracts*# – 2,141,324 – 2,413 – – 2,143,737 Forward currency contracts# – Written options# 48,328 1,708,827 299,600 95,177 120,272 2,908,145 543,902 – 30,629 5,754,880 Total Liabilities $48,328 $1,708,827 $299,600 $95,177 $2,261,596 $2,908,145 $546,315 $– $30,629 $7,898,617 Total Financial and Derivative Net Assets $92,517 $362,852 $2,358,484 $3,549,872 $(1,607,630) $265,665 $184,485 $211,560 $333,596 $5,751,401 Total collateral received (pledged)##† $92,517 $362,852 $2,219,000 $3,490,667 $(1,340,000) $150,964 $– $211,560 $319,917 Net amount $– $– $139,484 $59,205 $(267,630) $114,701 $184,485 $– $13,679 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
